DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 14, 17 – 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enders et al. U.S. 5,845,935 (“Enders”) in view of Massa et al. U.S. 2016 (“Massa”).  Enders discloses a vehicle (abstract) comprising: 
an occupant seating area (abstract, fig. 1); 
a body side (fig. 1) having a first pillar (12) and a second pillar (fig. 1) disposed vehicle-forward of the first pillar; 
an airbag (10) mounted to the first pillar and inflatable to an inflated position (fig. 2); the airbag including a side lobe (18) extending from the first pillar toward the second pillar in the inflated position.  Enders does not disclose the airbag including a front lobe.  Massa teaches an airbag (10) including a front lobe (12, 14) extending cross-vehicle from the side lobe vehicle-forward of the occupant seating area in the inflated position (fig. 1, 1B); the side lobe and the front lobe being in fluid communication such that inflation medium moves freely between the side lobe and the front lobe (bulge 12, pleat 14).  One of ordinary skill in the art at the time the invention was filed would find modifying Enders such that it comprised the front lobe in view of the teachings of Massa obvious so as to occupy the space between the occupant and the steering wheel, and therefore provide front-side protection for the occupant in the event of a vehicle collision (paragraph [0034]).
In reference to claims 2 – 10, Enders in view of Massa further discloses [[claim 2]] wherein the side lobe in the inflated position extends from the first pillar to the second pillar (Massa, fig. 3, [0035]);
[[claim 3]] wherein the front lobe extends from the side lobe at the second pillar (Massa, fig. 3);
[[claim 4]] wherein the side lobe in the inflated position extends between the occupant seating area and the body side (Enders, fig. 2).
[[claim 5]] further comprising a door (48) between the first pillar and the second pillar, the side lobe in the inflated position extending between the occupant seating area and the door (fig. 2);
[[claim 6]] further comprising a seat (20) in the occupant seating area, the seat including a seat back and the side lobe in the inflated position extends between the seat back and the door (fig. 2);
[[claim 7]] further comprising a seat (20) defining the occupant seating area, the seat including a seat back and the side lobe extends between the seat back and the first pillar (fig. 2);
[[claim 8]] wherein the occupant seating area is between the seat back and the front lobe in the inflated position (Massa, fig. 1B);
[[claim 9]] further comprising a seat (claim 1) defining the occupant seating area, the seat including a seat back (Enders, fig. 1) the occupant seating area being between the seat back and the front lobe in the inflated position (as modified by Massa, fig. 1B);
[[claim 10]] further comprising an instrument panel (Enders, dashboard 104), the front lobe in the inflated position being between the instrument panel and the occupant seating area (when placed in combination with Massa, abstract);
[[claim 11]] further comprising an external tether (40, 44, 16) from the first pillar (fig. 4) to the front lobe (12) above the seat;
[[claim 12]] wherein body side includes a third pillar vehicle-rearward of the first pillar (Enders, rear pillar), and the side lobe extends from the first pillar toward the third pillar in the inflated position (fig. 2);
[[claim 13]] wherein the side lobe in the inflated position extends from the first pillar to the second pillar and from the first pillar to the third pillar (fig. 2); 
[[claim 14]] further comprising a first door (48) between the first pillar and the second pillar and a second door (50) between the first pillar and the third pillar.
[[claim 17]] wherein the side lobe and the front lobe each include an inflation chamber (Enders, fig. 2; Massa, fig. 11);
[[claim 18]] further comprising a door (48) between the first pillar and the second pillar;
[[claim 19]] wherein the front lobe extends toward the first pillar above the occupant seating area (Massa, fig. 1-1B); and 
[[claim 20]] further comprising a seat (Enders 20; Zhuang, fig. 11) in the occupant seating area, the seat including a seat bottom (Enders, fig. 2), the front lobe in the inflated position extending toward the first pillar above the seat bottom (Massa, fig. 1B).
In reference to claim 22, Enders discloses a vehicle (abstract) comprising: 
an occupant seating area (abstract); 
a steering wheel (106) vehicle-forward of the occupant seating area the airbag (fig. 1); 
a body side (fig. 1) having a first pillar (“B” pillar) and a second pillar (“A” pillar, fig. 1) disposed vehicle-forward of the first pillar; and 
an airbag (10) mounted to the first pillar and inflatable to an inflated position (fig. 2); the airbag including a side lobe (18) extending from the first pillar toward the second pillar in the inflated position.  Enders does not disclose a front lobe extending cross-vehicle from the side lobe and abutting the steering wheel in the inflated position.  Massa teaches a front lobe (12) extending cross-vehicle from the side lobe and abutting a steering wheel (4).  One of ordinary skill in the art at the time the invention was filed would find modifying Enders such that it comprised the front lobe in view of the teachings of Massa obvious so as to occupy the space between the occupant and the steering wheel, and therefore provide front-side protection for the occupant in the event of a vehicle collision (paragraph [0034]).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enders in view of Massa as applied to claim 1 above, and further in view of T. Wohllebe, DE 100 07343 (“Wohllebe”).  Enders as modified does not disclose a top lobe.  Wohllebe teaches a top lobe (11) extending from a side lobe (9) above a seat (5, 6).  Wohllebe further teaches [[claim 16]] wherein the top lobe extends from a first pillar to a second pillar (fig. 3).  One of ordinary skill in the art at the time the invention was filed would find modifying Enders in view of Massa such that it comprised the top lobe in view of the teachings of Wohllebe obvious so as to provide a rollover airbag that can be unfolded over a large area beneath the roof and above a seat position of at least one occupant (abstract).





Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enders in view of Massa and Jayasuriya et al. U.S. 9,446,735 (“Jayasuriya”).  Enders discloses a vehicle (abstract) comprising: 
a seat (abstract);
an occupant seating area (abstract); 
a body side (column 1, line 16) having a first pillar (B pillar) and a second pillar (A pillar) disposed vehicle-forward of the first pillar (fig. 1); and 
an airbag (column 1, line 28) mounted to the first pillar and inflatable to an inflated position (fig. 2); the airbag including a side lobe (18) extending from the first pillar toward the second pillar in the inflated position; 
the airbag including a front lobe vehicle-forward of the occupant seating area in the inflated position, the front lobe extending from the side lobe cross-vehicle beyond the seat in the inflated position.  Enders does not disclose the airbag including a front lobe.  Massa teaches an airbag (10) including a front lobe (12, 14) extending cross-vehicle from the side lobe vehicle-forward of the occupant seating area in the inflated position (fig. 1, 1B).  One of ordinary skill in the art at the time the invention was filed would find modifying Enders such that it comprised the front lobe in view of the teachings of Massa obvious so as to occupy the space between the occupant and the steering wheel, and therefore provide front-side protection for the occupant in the event of a vehicle collision (paragraph [0034]).
Enders as modified does not disclose the front lobe extending from the side lobe beyond the seat.  Jayasuriya teaches a front lobe (120) extending from a side lobe (14, 138) beyond a seat (118) in the inflated position. One of ordinary skill in the art at the time the invention was filed would find modifying Enders in view of Massa such that it comprised the front lobe extending beyond the seat in view of the teachings of Jayasuriya obvious so as to deploy completely around the passenger and receive the occupants during an impact event (column 6, line 33).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bertossi et al. U.S. 2021/0221323 discloses an occupant protection system with an airbag side lobe mounted to a first pillar and extending toward a forward second pillar.  Adler et al. U.S. 2021/0245699 teaches a front lobe extending cross-vehicle from a side lobe forward of the occupant seating area.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/               Primary Examiner, Art Unit 3614